Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 1 of 16 PageID #: 237




  UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        §
                                                  §
  versus                                          §          CASE NO. 4:15-CR-207(11)
                                                  §          CASE NO. 4:17-CR-221(1)
  JEROME RUSSELL KELLY                            §          CASE NO. 4:17-CR-222(1)

                                 MEMORANDUM AND ORDER

           Pending before the court are Defendant Jerome Russell Kelly’s (“Kelly”) Motion for

  Compassionate Release/Reduction in Sentence/Home Confinement Due to the Emergency of the

  COVID-19 Virus (#485) and his Motion for Compassionate Release/Reduction in Sentence Due

  to the Emergency of COVID-19 (#486) wherein Kelly requests that the court reduce his sentence,

  place him in home confinement, and/or release him from prison due to the threat of Coronavirus

  Disease 2019 (“COVID-19”). The Government filed a response in opposition (#489). United

  States Probation and Pretrial Services (“Probation”) conducted an investigation and recommends

  that the court deny the motion. Having considered the motions, the Government’s response,

  Probation’s recommendation, the record, and the applicable law, the court is of the opinion that

  the motion should be DENIED.

  I.       Background

           On October 27, 2017, Kelly pleaded guilty pursuant to a binding plea agreement to Count

  2 of the Fourth Superseding Indictment in Case No. 4:15-CR-207(11), charging him with

  Conspiracy to Possess with Intent to Manufacture and Distribute Cocaine, in violation of 21 U.S.C

  § 846. On January 23, 2018, Kelly pleaded guilty pursuant to a binding plea agreement to Count

  1 of the Indictment in Case No. 4:17-CR-221(1), charging him with Conspiracy to Distribute

  Methamphetamine, in violation of 21 U.S.C § 846. On January 23, 2018, Kelly pleaded guilty
Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 2 of 16 PageID #: 238




  pursuant to a binding plea agreement to Count 1 of the Information in Case No. 4:17-CR-222(1),

  charging him with Conspiracy to Commit Money Laundering, in violation of 18 U.S.C.

  §§ 1956(a)(1), 1956(h). The latter two cases were transferred from the United States District Court

  for the Southern District of Mississippi. On June 1, 2018, the court sentenced Kelly to a total term

  of 180 months’ imprisonment, followed by a 5-year term of supervised release, for all three cases,

  with all the sentences to run concurrently. Kelly previously filed a Motion for Reduction in

  Sentence/Compassionate Release (#468) on May 9, 2019, claiming that he had been diagnosed with

  chronic congestive heart failure and chronic hypertension. The court denied his motion on July 11,

  2019, for failure to exhaust his administrative remedies (#470). The court observed, however, that

  the United States Medical Center for Federal Prisoners, located in Springfield, Missouri

  (“USMCFP Springfield”), where Kelly is housed, “is a fully functioning medical unit and can

  accommodate Defendant’s medical needs.” Kelly’s projected release date is June 26, 2029.

  II.    Analysis

         On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

  Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

  § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

  of imprisonment:

         The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that extraordinary and compelling reasons
         warrant such a reduction; or the defendant is at least 70 years of age, has served

                                                   2
Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 3 of 16 PageID #: 239




         at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
         for the offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the [BOP] that the defendant is not
         a danger to the safety of any other person or the community, as provided under
         section 3142(g); and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

  27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

  was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640, at *3

  (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to grant

  compassionate release.”). The First Step Act amended § 3582(c) by providing a defendant the

  means to appeal the BOP’s decision not to file a motion for compassionate release on the

  defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United

  States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The

  plain language of the statute, however, makes it clear that the court may not grant a defendant’s

  motion for compassionate release unless the defendant has complied with the administrative

  exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 833

  (6th Cir. 2020) (“Even though [the] exhaustion requirement does not implicate [the court’s]

  subject-matter jurisdiction, it remains a mandatory condition.”); United States v. Raia, 954 F.3d

  594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a glaring roadblock

  foreclosing compassionate release.”). Thus, before seeking relief from the court, a defendant must

  first submit a request to the warden of his facility to move for compassionate release on his behalf

  and then either exhaust his administrative remedies or wait for the lapse of 30 days after the

                                                   3
Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 4 of 16 PageID #: 240




  warden received the request. 18 U.S.C. § 3582(c)(1)(A); United States v. Harris, 812 F. App’x

  106, 107 (3d Cir. 2020); United States v. Springer, No. 20-5000, 2020 WL 3989451, at *3

  (10th Cir. July 15, 2020) (defendant “was required to request that the BOP file a compassionate-

  release motion on his behalf to initiate his administrative remedies” (citing Raia, 954 F.3d at

  595)); Alam, 960 F.3d at 833-34; United States v. Soliz, No. 2:16-190-3, 2020 WL 2500127, at

  *3 (S.D. Tex. May 14, 2020) (“§ 3582(c)(1)(A) does not provide this Court with the equitable

  authority to excuse [defendant’s] failure to exhaust his administrative remedies or to waive the 30-

  day waiting period.” (quoting United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2

  (W.D. La. Apr. 9, 2020))).

         Attached to Kelly’s August 7, 2020, motion are two responses from Warden M.D. Smith

  of USMCFP Springfield, one dated June 1, 2020, and the other dated June 16, 2020. The first

  response indicates that Kelly had previously made a request to the warden for a reduction in

  sentence based on his medical condition. The warden responds:

         After careful review of your case, your request has been denied. While you do
         have a medical diagnosis, your condition is not terminal and your life expectancy
         is greater than 18 months. Therefore, you do not meet the terminal criteria, as
         stated in Program Statement 5050.50. Accordingly, you are not appropriate for
         RIS [reduction in sentence] at the time.

  Also attached to the motion is a Request for Administrative Remedy submitted by Kelly on June

  8, 2020, which is based primarily on Kelly’s concerns about COVID-19, claiming that his “serious

  heart conditions” make him at heightened risk and eligible for compassionate release. In response

  to the Request for Administrative Remedy, Warden Smith states:

         The Cadre Unit Team has conducted a review of this matter. The review revealed
         you applied for RIS under the terminal medical criteria, specifically due to potential
         exposure to COVID-19 in relation to underlying health conditions.


                                                   4
Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 5 of 16 PageID #: 241




          While you do have a medical diagnosis, your condition is not terminal and your life
          expectancy is greater than 18 months. Therefore, you do not meet the medical
          criteria as stated in Program Statement 5050.50, and your concern of being
          potentially exposed to, or possibly contracting, COVID-19 does not currently
          warrant an early release from prison.

  Hence, it appears that Kelly satisfied the exhaustion requirement before filing the current motions.

  Nevertheless, the court concurs with the warden’s assessment that Kelly has not shown that

  extraordinary and compelling reasons exist to reduce his sentence and release him from

  confinement at this time.

          Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in 18

  U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the


          1
            Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the

                                                       5
Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 6 of 16 PageID #: 242




  policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

          As grounds for relief set forth in his first motion, Kelly states: “Petitioner is diagnosed

  with Congestive Heart Failure, Coronary Artery disease, High blood pressure, and has shortness

  of breath, this has caused him to have a heart attack in the year of 2010.” In his second motion,

  Kelly lists his health conditions as “hypertension, Ischemic Cardiomyopathy” and states that “his

  coronary angioplasty status is at 26%.” The USSG provides that extraordinary and compelling

  reasons exist regarding a defendant’s medical condition when the defendant is “suffering from a

  terminal illness (i.e., a serious and advanced illness with an end of life trajectory)” or when a

  defendant is “suffering from a serious physical or medical condition,” “suffering from a serious

  functional or cognitive impairment,” or “experiencing deteriorating physical or mental health

  because of the aging process, that substantially diminishes the ability of the defendant to provide

  self-care within the environment of a correctional facility and from which he or she is not expected

  to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A).

          In the case at bar, Kelly, age 48, attaches limited medical records supporting his health

  claims, and the Government provides more recent medical records.                    A review of Kelly’s

  Presentence Investigation Report (“PSR”), prepared on March 27, 2018, confirms that he has

  experienced heart problems dating from at least 2010, when he reportedly had a heart attack.


  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
  and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
  the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
  the victim. 18 U.S.C. § 3553(a).

                                                       6
Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 7 of 16 PageID #: 243




  Records from a Jackson, Mississippi, hospital reveal that Kelly has been diagnosed with

  congestive heart failure, coronary artery disease, and high blood pressure, and also note that he

  had a stroke in 2014. While in pretrial detention, he underwent frequent blood pressure and pulse

  checks because of his diagnosis of hypertension, and he was prescribed a number of medications

  for his medical conditions. After complaining of chest pains, dizziness, and shortness of breath

  in January 2017, Kelly underwent a medical evaluation which detected no serious issues, and he

  was continued on his medications.

         A Transfer Summary received from USMCFP Springfield, dated December 11, 2019, lists

  Kelly’s medical diagnoses as hypertension, ischemic cardiomyopathy, low back pain (chronic),

  coronary artery disease, and gastroesophageal reflux disease (GERD). The document reflects that

  he is prescribed the following medications: Acetaminophen for chronic low back pain (which

  apparently began with an automobile accident in 2008); Atorvastatin for high cholesterol that may

  reduce the risk for heart problems; Carvedilol to treat high blood pressure/heart failure; Plavix,

  a blood thinner to prevent stroke and heart problems; Ferrous glucomate, an iron supplement;

  Lasix, a diuretic to treat fluid retention and swelling caused by congestive heart failure; Lisinopril

  to treat high blood pressure and heart failure; and Potassium Chloride, to treat low blood levels

  of potassium. The Transfer Summary also reveals that Kelly was examined by a cardiologist in

  August 2019, noting:

         On 8-28-2019 the patient was seen by cardiologist Donald W. Myears, MD with
         an impression of stable presumed ischemic cardiomyopathy status-post apparent
         anteroseptal myocardial infarction in 2010, treated with presumed LAD stenting.
         Left ventricle ejection fraction of 25% and compensated. Hypertension treated.
         Prior cerebrovascular accident in 2014 without significant sequela or recurrence.
         Chronic dual antiplatelet therapy.

  The Transfer Summary concludes with the following recommendations:

                                                    7
Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 8 of 16 PageID #: 244




         1. Physical activity: No restrictions.
         2. Diet: Low salt, low sodium diet recommended.
         3. Follow-up care: Follow-up with chronic care for cardiac, gastrointestinal, and
            orthopedic.
         4. Duty/work status: Regular duty.
         5. Special appliances: None.
         6. Mode of travel: May travel by any means per Corrections.

         A medical record dated October 28, 2019, indicates that Kelly had a general adult medical

  exam by a physician “without abnormal findings.” On April 15, 2020, Kelly was prescribed

  additional medications: Clopidogrel Bisulfate, a blood thinner for ischemic cardiomyopathy in

  view of his coronary angioplasty status, and Furosemide, a diuretic due to his coronary

  angioplasty status. On July 23, 2020, he was prescribed Meloxicam, an anti-inflammatory, as

  well as physical therapy for low back pain. Another entry that day regarding his cardiovascular

  system reports that his heart has a regular rate and rhythm, with normal valve sounds. On August

  6, 2020, Kelly once again saw Dr. Myears, a cardiologist, who recommended that he continue his

  current medications and to follow up in 12 months. A medical record dated August 10, 2020,

  reflects that Kelly was complaining of sharp abdominal gas pains that were also causing low back

  pain, indicating to the provider that the pain was at 10 on the pain scale. The provider, however,

  found that Kelly’s vitals were stable, he was afebrile, and he was in no apparent distress, noting

  “no wincing, grimacing or observable external signs of pain,” and concluded that “Inmate’s

  complaints are inconsistent with appearance.” As reflected by a medical record dated August 11,

  2020, Kelly was examined by a physician’s assistant who observed that he appeared well and noted

  that, as to his cardiovascular system, he had a regular heart rate and rhythm, with normal valve

  sounds. She recorded his blood pressure as 122/85, which, while slightly elevated, is within the

  high normal range, consistent with pre-hypertension rather than hypertension. Hence, it appears


                                                  8
Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 9 of 16 PageID #: 245




  that Kelly’s medical conditions are stable and are being well-controlled by regular monitoring and

  medication.

         Upon completing an investigation, Probation reached a similar conclusion regarding

  Kelly’s health status. Probation notes that “Kelly’s Case Manager confirmed the defendant was

  diagnosed with Congestive Heart Failure and Hypertension”; however, he “is stable and remains

  under medical supervision.” Probation further reports that Kelly is categorized by the BOP as a

  Care Level 2 inmate, denoting stable, chronic care, explaining:

         Care Level 2 inmates are stable outpatient individuals who require clinician
         evaluations monthly to every 6 months.

         Their medical and mental health can be managed through routine, regularly
         scheduled appointments with clinicians for monitoring.

         Enhanced medical resources, such as consultation or evaluation by medical
         specialists, may be required from time to time.

         In any event, Kelly’s heart problems, dating from at least 2010, did not hamper or prevent

  him from engaging in a series of crimes prior to his arrest in 2016, including his three offenses

  of conviction. Thus, Kelly’s medical condition does not meet the criteria listed in the guidelines.

  His reported medical afflictions are not terminal (with an end of life trajectory within 18 months),

  nor do they substantially diminish his ability to provide self-care. BOP records confirm that Kelly

  is ambulatory, has no medical restrictions on physical activities, is classified as regular duty, and

  is cleared for food service. Probation further observes that Kelly has served only approximately

  26 months, or 30%, of his 180-month sentence of imprisonment. Hence, Kelly has failed to

  establish that a qualifying medical condition exists that would constitute extraordinary and

  compelling reasons to reduce his sentence. Even if Kelly had provided evidence that he was

  suffering from such a medical condition, “compassionate release is discretionary, not mandatory,

                                                   9
Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 10 of 16 PageID #: 246




  and [may] be refused after weighing the sentencing factors of 18 U.S.C. § 3553(a).” United States

  v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). Where, as here, the defendant has an extensive

  criminal history, the district court has discretion to deny compassionate release after weighing the

  evidence. Id. at 693-94.

         Kelly’s request for compassionate release potentially falls into the fourth, catch-all category

  of “other” extraordinary and compelling reasons, which specifically states that the Director of the

  BOP shall determine whether “there exists in the defendant’s case an extraordinary and compelling

  reason other than, or in combination with, the reasons described in subdivisions (A) through (C).”

  Id. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the BOP Director, the

  Commission acknowledged, even before the passage of the First Step Act, that courts are in the

  position to determine whether extraordinary and compelling circumstances are present. United

  States v. Beck, 425 F. Supp. 3d 573, 583 (M.D.N.C. 2019) (“Read in light of the First Step Act,

  it is consistent with the previous policy statement and with the Commission guidance more

  generally for courts to exercise similar discretion as that previously reserved to the BOP Director

  in evaluating motions by defendants for compassionate release.”); see Cantu, 423 F. Supp. 3d at

  352 (“[T]he correct interpretation of § 3582(c)(1)(A) . . . is that when a defendant brings a motion

  for a sentence reduction under the amended provision, the Court can determine whether any

  extraordinary and compelling reasons other than those delineated in U.S.S.G. § 1B1.13 cmt.

  n.1(A)-(C) warrant granting relief.”).

         Here, there is no indication that the BOP Director made a determination regarding the

  presence of extraordinary and compelling reasons with respect to Kelly for any “other” reason.

  In exercising its discretion, the court also finds that no extraordinary and compelling reasons exist


                                                   10
Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 11 of 16 PageID #: 247




  in relation to Kelly’s situation. As of September 7, 2020, the figures available at www.bop.gov

  list 1 inmate (out of a total population of 1,070) and 4 staff members at USMCFP Springfield as

  currently positive for COVID-19. The figures also indicate that 4 inmates and 3 staff members

  have recovered, while no one at the facility has succumbed to the disease. Therefore, although

  Kelly expresses legitimate concerns regarding COVID-19, he does not establish that the BOP

  cannot manage the outbreak within his correctional facility or that the facility is specifically unable

  to treat him, if he were to contract the virus and develop COVID-19 symptoms, while

  incarcerated. See Raia, 954 F.3d at 597 (“[T]he mere existence of COVID-19 in society and the

  possibility that it may spread to a particular prison alone cannot independently justify

  compassionate release, especially considering BOP’s statutory role, and its extensive and

  professional efforts to curtail the virus’s spread.”); United States v. Vasquez, No. CR

  2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns about the

  spread of COVID-19 or the mere fear of contracting an illness in prison are insufficient grounds

  to establish the extraordinary and compelling reasons necessary to reduce a sentence.” (quoting

  United States v. Koons, No. 16-214-05, 2020 WL 1940570, at *5 (W.D. La. Apr. 21, 2020)));

  United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1,

  2020) (finding the defendant had failed to present extraordinary and compelling reasons to modify

  his prison sentence because he “does not meet any of the criteria set forth by the statute” and he

  “cites no authority for the proposition that the fear of contracting a communicable disease warrants

  a sentence modification”). Furthermore, contracting the virus while incarcerated, even in

  conjunction with preexisting health conditions, is insufficient to establish exceptional and

  compelling circumstances warranting compassionate release. See United States v. Jackson, No.


                                                    11
Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 12 of 16 PageID #: 248




  3:16-CR-196-L-1, 2020 WL 4365633, at *2 (N.D. Tex. July 30, 2020) (finding that defendant had

  failed to present extraordinary and compelling reasons for compassionate release despite suffering

  from previous underlying health conditions and testing positive for COVID-19). Thus, Kelly has

  failed to establish that a qualifying medical condition or other reasons exist that would constitute

  extraordinary and compelling reasons to release him from prison.

         The court further finds that compassionate release is not warranted in light of the applicable

  factors set forth in § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the

  § 3553(a) factors before granting compassionate release); Chambliss, 948 F.3d at 693-94. The

  nature and circumstances of Kelly’s three offenses of conviction entail his participation for a

  number of years in a large-scale, international cocaine and methamphetamine trafficking

  organization connected to the Sinaloa Cartel, as well as a money laundering operation, that

  spanned from Mexico through California and Texas and then across the United States. His role

  in the conspiracy was to supply coconspirators with kilogram quantities of cocaine and gram

  quantities of methamphetamine from various sources, which was imported from Mexico, for

  distribution to others in the Eastern District of Texas, the State of Mississippi, and elsewhere.

  Kelly served as a leader/organizer of the drug-trafficking organization, who was responsible for

  directing and coordinating the distribution of multi-kilogram shipments of cocaine and

  methamphetamine throughout multiple states. The investigation by law enforcement revealed that

  Kelly was a wholesale distributor of kilogram quantities of cocaine and had been since as early as

  2001. He subsequently became involved in the distribution of methamphetamine. A coconspirator

  initially supplied Kelly with kilogram quantities of cocaine and methamphetamine, who utilized

  couriers to deliver large shipments of the drugs to Mississippi. Upon the coconspirator’s arrest,


                                                  12
Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 13 of 16 PageID #: 249




  Kelly obtained cocaine and methamphetamine directly from a source of supply in Mexico and

  continued to do so after the coconspirator was released from state prison. The investigation further

  revealed that Kelly purchased multiple real properties in Mississippi and a vehicle using proceeds

  from narcotics transactions. Kelly was ultimately held responsible for 450 kilograms of cocaine

  and 409.7 net grams of methamphetamine (actual) for guidelines purposes. Although Kelly was

  allowed to plead guilty to all three offenses pursuant to a binding plea agreement that called for

  concurrent sentences of 180 months’ imprisonment, his guidelines range in Case Nos. 4:15-CR-

  207(11) and 4:17-CR-221(1) was 324 to 405 months, and in Case No. 4:17-CR-222(1), it was 240

  months.

         Kelly has an extensive criminal history dating back to age 19, including prior convictions

  for sale of a controlled substance (cocaine), manslaughter (reduced from murder), possession of

  drug paraphernalia, and reckless driving. Kelly’s term of probation for selling cocaine was

  revoked when he committed the offenses of manslaughter and possession of a firearm by a

  convicted felon, failed to report to the probation office as directed, provided a urine specimen that

  was positive for marijuana, and failed to avoid injurious or vicious habits by testing positive for

  marijuana. The charge of manslaughter stemmed from an altercation with a fellow player while

  playing basketball in which Kelly fatally shot the victim in the back with a pistol the following day

  while also shooting at the victim’s friends. He was initially charged with murder, but he

  ultimately pleaded to the lesser charge of manslaughter. In the PSR, Kelly is identified as a high-

  ranking member of the Gangster Disciples street gang. Kelly also has a long history of poly-

  substance abuse (alcohol, marijuana, Xanax, hydrocodone, and codeine) dating from age 13,

  including the daily use of alcohol, marijuana, Xanax, and hydrocodone up until his most recent


                                                   13
Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 14 of 16 PageID #: 250




  arrest. Under the circumstances, the court cannot conclude that Kelly would not pose a danger

  to the safety of any other person or to the community, if released from confinement.

         Moreover, the BOP has instituted a comprehensive management approach that includes

  screening, testing, appropriate treatment, prevention, education, and infection control measures

  in response to COVID-19. In response to a directive from the United States Attorney General in

  March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

  as described by the Centers for Disease Control and Prevention, for the purpose of determining

  which inmates are suitable for placement on home confinement. See United States v. Collins, No.

  CR 04-50170-04, 2020 WL 1929844, at *3 (W.D. La. Apr. 20, 2020). The BOP notes that

  inmates need not apply to be considered for home confinement, as this is being done automatically

  by case management staff. To date, the BOP has placed 7,636 inmates on home confinement.

  The March 2020 directive is limited to “eligible at-risk inmates who are non-violent and pose

  minimal likelihood of recidivism and who might be safer serving their sentences in home

  confinement rather than in BOP facilities.” United States v. Castillo, No. CR 2:13-852-1, 2020

  WL 3000799, at *3 (S.D. Tex. June 2, 2020). The BOP has the exclusive authority to determine

  where a prisoner is housed; thus, the court is without authority to order home confinement. 18

  U.S.C. § 3621(b); Castillo, 2020 WL 3000799, at *3; see United States v. Miller, No.

  2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020) (“[N]either the CARES

  Act nor the First Step Act authorizes the court to release an inmate to home confinement.”).

         In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

  acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

  personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,


                                                 14
Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 15 of 16 PageID #: 251




  meaning that “we cannot take any risk of transferring inmates to home confinement that will

  contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

  General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

  that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

  exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

  or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

         The last thing our massively over-burdened police forces need right now is the
         indiscriminate release of thousands of prisoners onto the streets without any
         verification that those prisoners will follow the laws when they are released, that
         they have a safe place to go where they will not be mingling with their old criminal
         associates, and that they will not return to their old ways as soon as they walk
         through the prison gates.

  As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

  behave if he were to be released is how he behaved in the past, and his track record is a poor

  one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

  States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)). Here,

  Kelly’s track record is similarly a poor one.

         In short, Kelly has failed to satisfy his burden of showing the necessary circumstances to

  warrant relief under the statutory framework to which the court must adhere. See United States

  v. Dodge, No. 17-323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020) (stressing that “the

  rampant spread of the coronavirus and the conditions of confinement in jail, alone, are not

  sufficient grounds to justify a finding of extraordinary and compelling circumstances”); Koons,

  2020 WL 1940570, at *4-5 (same). As the court observed in Koons, rejecting the notion that it

  has “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every



                                                  15
Case 4:17-cr-00221-MAC-CAN Document 24 Filed 09/08/20 Page 16 of 16 PageID #: 252




  prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

  every prisoner.” Dodge, 2020 WL 3668765, at *6; Koons, 2020 WL 1940570, at *5.

  III.   Conclusion

         In accordance with the foregoing analysis, Kelly’s Motion for Compassionate

  Release/Reduction in Sentence/Home Confinement Due to the Emergency of the COVID-19 Virus

  (#485) and his Motion for Compassionate Release/Reduction in Sentence Due to the Emergency

  of COVID-19 (#486) are DENIED.

         SIGNED at Beaumont, Texas, this 8th day of September, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               16
